DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on July 5, 2022, in which claims 3, 5, 9-20 and 32 were canceled and claims 1-2, 4, 6-8, 21-31 and 33 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on July 05, 2022 with respect to claims 1-2, 4, 6-8, 21-31 and 33 have been fully considered and are persuasive. The 35 USC 101 and 102 rejections set forth in the most recent office action mailed on April 14, 2022 have been withdrawn.

This application is in condition for allowance except for the following formal matters:
Drawings
The drawings are objected to because of the following:
Fig.1A:
Item 100 should specify which portion of this figure 1A it represents;
Primary storage subsystem (117) should specify which portion of this figure 1A it represents;
Secondary storage subsystem (118) should specify which portion of this figure 1A it represents;
Fig. 1B:
Items 104 and 108 need to be physical connected;
Primary storage subsystem (117) should specify which portion of this figure 1B it represents;
Secondary storage subsystem (118) should specify which portion of this figure 1B it represents;
Fig.1C:
Item 100 should specify which portion of this figure 1C it represents;
Primary storage subsystem (117) should specify which portion of this figure 1C it represents;
Secondary storage subsystem (118) should specify which portion of this figure 1C it represents;
Fig. 1D:
Primary storage subsystem (117) should specify which portion of this figure 1D it represents;
Secondary storage subsystem (118) should specify which portion of this figure 1D it represents;
Fig. 1E:
Primary storage subsystem (117) should specify which portion of this figure 1E it represents;
Secondary storage subsystem (118) should specify which portion of this figure 1E it represents;
Fig. 1F:
Item (170) should specify which portion of this figure 1F it represents;
Fig. 1G:
Items (171) should specify which portion of this figure 1F it represents;
Fig. 1H:
Item (180) should specify which portion of this figure 1H it represents;
Fig. 2A:
Item (200) should specify which portion of this figure 2A it represents;
Fig.2B:
Item 200 should specify which portion of this figure 2B it represents;
Primary storage subsystem (217) should specify which portion of this figure 2B it represents;
Secondary storage subsystem (218) should specify which portion of this figure 2B it represents;

Fig.2C:
Primary storage subsystem (217) should specify which portion of this figure 2C it represents;
Secondary storage subsystem (218) should specify which portion of this figure 2C it represents;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140100878 A1 (involved in integrating smartphone and digital camera data into a clinical database management system comprising an output from the support services database as combined with procedural sequences to create a display and documentation series within a corresponding workflow series to enable security privileges, while reducing the vulnerability of private data to unauthorized parties).
US 20090092953 A1 (involved in electronic data for presenting images to teach radiology diagnosis are stored on a computer readable storage medium. The stored data includes an image table that includes indexed radiology images to be displayed; a frame table that includes frame entries, each for displaying a frame in a sequence of frames to be displayed and comprising a time indicator indicating a time to display the frame in the sequence, and display state data indicating a display state of one of the radiology images to be displayed in the frame; at least one annotation table including data defining teaching annotations to be superimposed on at least one radiology image. Each frame entry is associated with a radiology image and each annotation table is associated with a frame entry. An encoder/decoder is provided for encoding and storing the data in a file and for decoding and presenting images formed from the data
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 13, 2022